Citation Nr: 1447170	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

 2. Entitlement to service connection for bilateral tinnitus.
 
3. Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1965.  These matters initially came before the Board of Veterans' Appeals (Board) from October 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In February 2014, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that further AOJ action is warranted.  The claims must be remanded for compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

Regarding hearing loss and tinnitus, in February 2014, the Board remanded this case, in part, to obtain a clarifying VA medical opinion regarding the Veteran's hearing loss.  Specifically, the examiner was requested to consider, in light of Hensley v. Brown, 5 Vet App. 155, 157 (1993), the fact that the Veteran had some degree of hearing loss of the left ear at separation (i.e., 25 decibels (dB) at 500 Hertz (Hz) when converted to ISO units) and that there was a threshold shift at 1000, 2000, and 4000 Hz in the right ear and at 500 Hz in the left ear when comparing the induction examination to the separation examination.  

In March 2014, the examiner provided an addendum opinion indicating that the Veteran's hearing loss and tinnitus were not related to military service.  In rendering her opinion, she stated that the Veteran had "normal hearing bilaterally from 500-4000 Hz at both entrance (October 1963) and exit (July 1965)."  She further stated if the thresholds were converted to ISO standards, hearing loss did not exist at separation because the thresholds were not greater than 25 dB.  She did not provide any support for her conclusion that a threshold of 25 dB is considered normal hearing and apparently disregarded Hensley, in which it was noted that the threshold for normal hearing was from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157 (citing Current Medical Diagnosis & Treatment 110-11 (Stephen A Schroeder et al. eds., 1988)).  According to the medical principles cited in Hensley, 25 dB at 500 Hz does represent some degree of hearing loss - even if it does not rise to the level of being considered a disability under VA regulation.  See 38 C.F.R. § 3.385 (2013).  The examiner also did not address the threshold shifts between the induction and separation examinations.  Therefore, the medical opinion is inadequate and did not comply with the prior remand directives.  

Regarding Parkinson's disease, the Veteran contends that this disease is related to Agent Orange exposure during his service in Korea.  See May 2010 Claim, page 7; May 2010 Addendum to Claim.  He stated that he was a field communications specialist with an infantry unit and they were spraying the border area while he was in Korea.  See June 2010 Statement in Support of Claim.

In February 2014, the Board remanded the claim for further development.  Specifically, the Board requested that the AOJ comply with the evidentiary development noted in VA's Adjudication Procedure Manual pertaining to the verification of herbicide exposure.  This case involves verifying herbicide exposure in Korea between October 1963 and September 1965.  Accordingly, M21-MR, Part IV, Subpart ii, Chapter 2, Section C, Para. 10(o) relates to verifying herbicide exposure on a factual basis in locations other than the Republic of Vietnam or the Korean demilitarized zone (DMZ) between April 1968 and August 1971.  It does not appear that any of this evidentiary development was conducted.  Therefore, another remand is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum to the VA audiological examinations by the same examiner or another examiner if she is not available.  The claims file, including a copy of this remand, should be made available for review in conjunction with the addendum.  After a review of the record on appeal, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that any current bilateral hearing loss is etiologically related to the Veteran's period of active duty service?

The examiner is advised that in Hensley, it was noted that the threshold for normal hearing was from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157 (citing Current Medical Diagnosis & Treatment 110-11 (Stephen A Schroeder et al. eds., 1988)).  Therefore, in providing an answer to the above question, the examiner is advised the he/she must consider that at separation, the Veteran's left ear had some degree of hearing loss - 25 dB at 500 Hz (when converted into ISO units).  

The examiner must also consider the Veteran's threshold shifts at frequency levels 1000 Hz, 2000 Hz and 4000 Hz in the right ear and at frequency levels 500 Hz to 2000 Hz in the left ear and address whether those threshold shifts reflect a degree of hearing loss in service. 

If it is the opinion of the examiner that the Veteran's current bilateral hearing loss is not related to in-service acoustic trauma, an explanation must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  The examiner must also address the Veteran's in-service military occupational specialty and the corresponding level of noise exposure.

b.  If the current bilateral hearing loss is etiologically related to the Veteran's period of active duty service, is it at least as likely as not (50 percent probability or more) that the Veteran's current bilateral tinnitus is proximately due to, or aggravated by (chronically worsened) the current bilateral hearing loss, or otherwise related to service?

In providing answers to the above questions, the examiner must comment on and/or take note of the fact that the Veteran is competent to report on injuries and symptoms of injuries while on active duty and since that time even when not documented in his medical records.  A complete explanation with citation to relevant evidence found in the claims file must be provided for the opinion offered.

2.  Comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o) with respect to verifying exposure to herbicides in locations other than Vietnam or along the DMZ in Korea between April 1, 1968 and August 31, 1971.

3.  After completing these actions, ensure that the medical opinion and evidentiary development complies with the remand directives.  Conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

